Case: 16-50096      Document: 00513646069         Page: 1    Date Filed: 08/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 16-50096
                                                                                FILED
                                                                          August 22, 2016
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MELVIN VALENTINE, JR.,

              Plaintiff - Appellant

v.

CITY OF AUSTIN, TEXAS; OFFICER JUSTIN FLANERY; OFFICER
ROLANDO ESPINSOZA; OFFICER STEWART, #6301; OFFICER DAMON
DUNN; GEORARD TAYLOR,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-482


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       Melvin Valentine brought this suit against the City of Austin, four
Austin police officers, and Georard Taylor, a private citizen, alleging false
arrest and seeking damages of twenty seven million dollars. Valentine was
charged with aggravated assault, an arrest warrant was issued by a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50096    Document: 00513646069     Page: 2   Date Filed: 08/22/2016



                                 No. 16-50096
magistrate. Information given to the officers supported this charge because
Valentine pointed his gun at Taylor and threatened to kill him. Judge Pitman
dismissed this case by Valentine and disposed of it as frivolous under 28 U.S.C.
§ 1915(e).
      AFFIRMED.




                                       2